In re George H. Silbey, applying for Motion to Enforce this court’s orders of August 11, 1989, 547 So.2d 373, and October 20, 1989, 550 So.2d 644; to the Criminal District Court, Parish of Orleans, No. 290-909, Div. “H”.
Granted. The Judge of Section “H”, Orleans Parish Criminal District Court, is ordered to comply within 30 days of this date with this Court’s prior orders of August 11, 1989 and October 20, 1989, and to furnish proof of compliance to this Court, or to show cause on April 30, 1990, at 10:00 a.m. in the courtroom of the Louisiana Supreme Court why he should not be punished for contempt for failure to obey the orders of this Court.